DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (CN 206211098; English machine translation provided with Office Action).


Regarding Claim 1, Yang discloses a battery connection module (Fig 1-2,8-10), comprising: a carrying tray (90; [0057]; “mounting bracket”); a plurality of busbars (80; [0056]; “mating connector 80 is a bus bar”) provided to the carrying tray (90); and a flexible circuit board (101; [0053]) provided to the carrying tray ([0058]) and comprising a main board body (at 10) and a plurality of connecting board bodies (at 30) integrally connected ([0020]) to the main board body (at 10) in a (floatable) manner (structure shown can perform this function) and respectively electrically connected ([0016-0022,0056]; “deformable body can be electrically connected with the mating connector”, “deformation portion is electrically connected to the mating connector”) to the plurality of busbars (80), each connecting board body (at 30) being provided to a side edge (12) of the main board body (at 10), extending in a longitudinal direction (up-down direction in Fig 1-2,Fig 8) and facing the corresponding busbar (80) in a transverse direction (left-right direction in Fig 8), each connecting board body (at 30) having a central portion (portion or region or area about 31,33; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portion”) and two cantilevered portions (portion or region or area about 39,39b; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portion”) respectively extending from two opposite sides of the central portion in the longitudinal direction (up-down direction in Fig 1-2,Fig 8), each cantilevered portion (portion or region or area about 39,39b; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portion”) having a proximal segment (part or area or region of 39,39b closer to 31; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) connected to the central portion, a distal segment (part or area or region of 39,39b closer to 40,40b; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) and a curved segment (part or area or region of 39,39b about 45,45b; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) positioned between the proximal segment and the distal segment, the curved segment (part or area or region about 39,39b about 45,45b extends in both left-right direction and up-down direction) extending along at least the longitudinal direction and the transverse direction, each connecting board body (at 30) being connected to the main board body (at 10) only by the distal segments (part or area or region of 39,39b closer to 40,40b) of the two cantilevered portions (portion or region or area about 39,39b), a gap (41,43,43b) being formed between the connecting board body and the main board body.
The claim language states “floatable”; it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

Regarding Claim 2, Yang further discloses the battery connection module (Fig 1-2,8), wherein the gap is divided into a first gap (41; note that like the Applicant’s design, the gap is not physically separated but referenced as a plurality of portions of a continuous gap) which is positioned between the central portion and the main board body and two second gaps (43,43b; note that like the Applicant’s design, the gap is not physically separated but referenced as a plurality of portions of a continuous gap) which are respectively positioned between the two cantilevered portions (portion or region or area about 39,39b; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portion”) and the main board body (at 10) and communicated with the first gap (41).

Regarding Claim 14, Yang further discloses the battery connection module (Fig 1-2,8-10), wherein the carrying tray (90; [0057]; “mounting bracket”) is provided with a recessed portion (portion of 90 is recessed between 92 and with respect to 92; see Fig 10) corresponding to the central portion of each connecting board body (at 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 3, 4, 6 – 8 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 206211098; English machine translation provided with Office Action) as applied to claim 2 above, and further in view of Liu (CN 207474565; English machine translation provided with Office Action).

Regarding Claim 3, Yang discloses the limitations of the preceding claim.
Yang does not explicitly disclose the battery connection module, wherein each curved segment is recessed inwardly toward a direction away from the corresponding busbar relative to the side edge of the main board body, each curved segment is U-shaped and opens toward the corresponding busbar.
Liu teaches of a battery connection module (Fig 1-2), comprising: busbar (30; [0043]; “sampling plate”); and a flexible circuit board (10; [0031]) provided and comprising a main board body (at 10) and a connecting board body (at 20,13,16) integrally connected ([0020]) to the main board body (at 10) in a (floatable) manner (structure shown can perform this function) and respectively electrically connected ([0043]) to the busbar (30), each connecting board body (at 20,13,16) being provided to a side edge (11) of the main board body (at 10), extending in a longitudinal direction (up-down direction in Fig 1) and facing the corresponding busbar (30) in a transverse direction (left-right direction in Fig 1), each connecting board body (at 20,13,16) having a central portion (portion or region or area about 20; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portion”) and two cantilevered portions (portion or region or area about 13,16; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portions”) respectively extending from two opposite sides of the central portion in the longitudinal direction (up-down direction in Fig 1), each cantilevered portion (portion or region or area about 13,16) having a proximal segment (part or area or region about 13; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) connected to the central portion, a distal segment (part or area or region  of 13,16 closer to 14,15; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) and a curved segment (part or area or region about 16; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) positioned between the proximal segment and the distal segment, the curved segment  (part or area or region about 16 extends in both left-right direction and up-down direction) extending along at least the longitudinal direction and the transverse direction, each connecting board body (at 20,13,16) being connected to the main board body (at 10) only by the distal segments (part or area or region  of 13,16 closer to 14,15) of the two cantilevered portions (portion or region or area about 13,16), a gap (12,17) being formed between the connecting board body and the main board body, wherein the gap is divided into a first gap (at about 12) which is positioned between the central portion and the main board body and two second gaps (at about 17) which are respectively positioned between the two cantilevered portions and the main board body and communicated with the first gap, wherein each curved segment (part or area or region about 16) is recessed inwardly toward a direction away from the corresponding busbar (30) relative to the side edge (11) of the main board body, each curved segment is U-shaped (at 17; see Fig 1) and opens toward the corresponding busbar (towards 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module as disclosed by Yang, wherein each curved segment is recessed inwardly toward a direction away from the corresponding busbar relative to the side edge of the main board body, each curved segment is U-shaped and opens toward the corresponding busbar as taught by Liu, in order to handle expansion, handle shocks being transmitted, prevent frequent failure, effectively absorb vibration, effectively absorb impact force, improve force bearing capacity, prevent easy damage, ensure connection strength and ensure stability (Liu, [0004,0007,0020,0032-0043]).

Regarding Claim 4, Yang in view of Liu teaches the limitations of the preceding claim and Liu further teaches the battery connection module (Fig 1-2), wherein the first gap (at 12) has a longitudinal portion and two transverse portions (at 18) perpendicularly connected to both ends of the longitudinal portion (at 12) respectively, the proximal segment (part or area or region about 13) of each cantilevered portion (portion or region or area about 13,16) is connected to the central portion (portion or region or area about 20) in the longitudinal direction, the distal segment (part or area or region  of 13,16 closer to 14,15) of each cantilevered portion is connected to the main board body (at 10) in the longitudinal direction.


Regarding Claim 6, Yang discloses the limitations of the preceding claim.
Yang does not disclose the battery connection module, wherein each curved segment is L- shaped, each cantilevered portion further has a longitudinal segment connecting the proximal segment and the curved segment, and a transverse segment connecting the curved segment and the distal segment.
Liu teaches of a battery connection module (Fig 1-2), comprising: busbar (30; [0043]; “sampling plate”); and a flexible circuit board (10; [0031]) provided and comprising a main board body (at 10) and a connecting board body (at 20,13,16) integrally connected ([0020]) to the main board body (at 10) in a (floatable) manner (structure shown can perform this function) and respectively electrically connected ([0043]) to the busbars (30), each connecting board body (at 20,13,16) being provided to a side edge (11) of the main board body (at 10), extending in a longitudinal direction (up-down direction in Fig 1) and facing the corresponding busbar (30) in a transverse direction (left-right direction in Fig 1), each connecting board body (at 20,13,16) having a central portion (portion or region or area about 20; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portion”) and two cantilevered portions (portion or region or area about 13,16; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portions”) respectively extending from two opposite sides of the central portion in the longitudinal direction (up-down direction in Fig 1), each cantilevered portion (portion or region or area about 13,16) having a proximal segment (part or area or region about 13; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) connected to the central portion, a distal segment (part or area or region  of 13,16 closer to 14,15; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) and a curved segment (part or area or region about 16; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) positioned between the proximal segment and the distal segment, the curved segment  (part or area or region about 16 extends in both left-right direction and up-down direction) extending along at least the longitudinal direction and the transverse direction, each connecting board body (at 20,13,16) being connected to the main board body (at 10) only by the distal segments (part or area or region  of 13,16 closer to 14,15) of the two cantilevered portions (portion or region or area about 13,16), a gap (12,17) being formed between the connecting board body and the main board body, wherein the gap is divided into a first gap (at about 12; note that like the Applicant’s design, the gap is not physically separated but referenced as a plurality of portions of a continuous gap) which is positioned between the central portion and the main board body and two second gaps (at about 17; note that like the Applicant’s design, the gap is not physically separated but referenced as a plurality of portions of a continuous gap) which are respectively positioned between the two cantilevered portions and the main board body and communicated with the first gap, wherein each curved segment is shaped (see Fig 1), each cantilevered portion (portion or region or area about 13,16) further has a longitudinal segment (annotated LONGITUDINAL SEGMENT; part or area or region about 13; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) connecting the proximal segment (part or area or region about 13) and the curved segment (part or area or region about 16), and a transverse segment (annotated TRANSVERSE SEGMENT; part or area or region about 13; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) connecting the curved segment (part or area or region about 16) and the distal segment (part or area or region  of 13 closer to 14,15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module as disclosed by Yang, wherein each curved segment is shaped, each cantilevered portion further has a longitudinal segment connecting the proximal segment and the curved segment, and a transverse segment connecting the curved segment and the distal segment as taught by Liu, in order to handle expansion, handle shocks being transmitted, prevent frequent failure, effectively absorb vibration, effectively absorb impact force, improve force bearing capacity, prevent easy damage, ensure connection strength and ensure stability (Liu, [0004,0007,0020,0032-0043]).
Yang in view of Liu does not explicitly show each curved segment is L-shaped.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module as taught by Yang in view of Liu, wherein each curved segment is L-shaped, in order to handle expansion, handle shocks being transmitted, prevent frequent failure, effectively absorb vibration, effectively absorb impact force, improve force bearing capacity, prevent easy damage, ensure connection strength and ensure stability (Liu, [0004,0007,0020,0032-0043]), since it has been held that a modification would have involved a mere change in shape of a component.  Note that where the instant application (see Applicant’s disclosure, pp. 10-11, [0053-0054]) and evidence of record fail to attribute any significance, (novel or unexpected results) to a particular shape, a change of shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)



    PNG
    media_image1.png
    525
    580
    media_image1.png
    Greyscale

Annotated Fig 1 from Liu (CN 207474565)

Regarding Claim 7, Yang in view of Liu teaches the limitations of the preceding claim.
Liu further teaches the battery connection module (Fig 1-2), wherein the proximal segment (part or area or region about 13) of each cantilevered portion (portion or region or area about 13,16) is connected to the central portion (portion or region or area about 20) in the longitudinal direction (up-down direction), the distal segment (part or area or region  of 13 closer to 14,15) of each cantilevered portion is connected to the main board body (at 10) in the transverse direction (left-right direction), the first gap (at about 12) has a longitudinal portion and two transverse portions (at about 18) perpendicularly connected to both ends of the longitudinal portion respectively.

Regarding Claim 8, Yang in view of Liu teaches the limitations of the preceding claim.
Liu further teaches the battery connection module (Fig 1-2),wherein a third gap (gap or space between 14 and 13 and between 15 and 13) is further formed between the transverse segment (annotated TRANSVERSE SEGMENT; part or area or region about 13; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) and the main board body (at 10), the third gap (gap or space between 14 and 13 and between 15 and 13) and the second gap (at about 17) are positioned at both sides of the transverse segment (annotated TRANSVERSE SEGMENT; part or area or region about 13; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”).
Regarding Claim 10, Yang discloses the limitations of the preceding claim.
Yang does not explicitly disclose the battery connection module, wherein the plurality of connecting board bodies protrude toward the corresponding busbar relative to the side edge of the main board body, each curved segment is U-shaped and protrudes toward the corresponding busbar.
	Liu teaches of a battery connection module (Fig 1-2), comprising: busbars (30; [0043]; “sampling plate”); and a flexible circuit board (10; [0031]) provided and comprising a main board body (at 10) and a connecting board body (at 20,13,16) integrally connected ([0020]) to the main board body (at 10) in a (floatable) manner (structure shown can perform this function) and respectively electrically connected ([0043]) to the busbar (30), each connecting board body (at 20,13,16) being provided to a side edge (11) of the main board body (at 10), extending in a longitudinal direction (up-down direction in Fig 1) and facing the corresponding busbar (30) in a transverse direction (left-right direction in Fig 1), each connecting board body (at 20,13,16) having a central portion (portion or region or area about 20; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portion”) and two cantilevered portions (portion or region or area about 13,16; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portions”) respectively extending from two opposite sides of the central portion in the longitudinal direction (up-down direction in Fig 1), each cantilevered portion (portion or region or area about 13,16) having a proximal segment (part or area or region about 13; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) connected to the central portion, a distal segment (part or area or region  of 13,16 closer to 14,15; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) and a curved segment (part or area or region about 16; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) positioned between the proximal segment and the distal segment, the curved segment extending along at least the longitudinal direction and the transverse direction, each connecting board body (at 20,13,16) being connected to the main board body (at 10) only by the distal segments (part or area or region  of 13,16 closer to 14,15) of the two cantilevered portions (portion or region or area about 13,16), a gap (12,17) being formed between the connecting board body and the main board body, wherein the plurality of connecting board bodies (at 20,13,16) protrude toward the corresponding busbar relative to the side edge of the main board body ([0008-0010,0020,0031-0034]; “neck is formed by extending from the first side edge”), each curved segment (part or area or region about 16) is U-shaped (about 17) and protrudes toward the corresponding busbar (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module as disclosed by Yang, wherein the plurality of connecting board bodies protrude toward the corresponding busbar relative to the side edge of the main board body, each curved segment is U-shaped and protrudes toward the corresponding busbar as taught by Liu, in order to handle expansion, handle shocks being transmitted, prevent frequent failure, effectively absorb vibration, effectively absorb impact force, improve force bearing capacity, prevent easy damage, ensure connection strength and ensure stability (Liu, [0004,0007,0020,0032-0043]).

 Regarding Claim 11, Yang further discloses the battery connection module (Fig 1-2,8), wherein the first gap (41) has a longitudinal portion (portion of 41 extending up-down in Fig 2) extending in the longitudinal direction along a profile of a side of the central portion, the two second gaps (43,43b) bend and extend respectively from both ends of the longitudinal portion (portion of 41 extending up-down in Fig 2) along profiles of sides of the two cantilevered portions (portion or region or area about 39,39b; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portion”).

Regarding Claim 12, Yang further discloses the battery connection module (Fig 1-2,8), wherein the proximal segment (part or area or region of 39,39b closer to 31) of each cantilevered portion (portion or region or area about 39,39b; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portion”) is connected to the central portion (portion or region or area about 31,33; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “portion”) in the longitudinal direction, the distal segment (part or area or region of 39,39b closer to 40,40b; note that the claims have not defined any structural boundaries or periphery to explicitly define the claimed “segment”) of each cantilevered portion (portion or region or area about 39,39b) is connected to the main board body (10) in the transverse direction (left-right direction in Fig 2).
Claim(s) 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 206211098; English machine translation provided with Office Action) n view of Liu (CN 207474565; English machine translation provided with Office Action) as applied to claims 4 and 8 above, and further in view of Takahashi (US 2010/0155109 A1).

Regarding Claim 5, Yang in view of Liu teaches the limitations of the preceding claim.
Yang does not disclose the battery connection module, wherein an enlarged hole is formed to a tail end of each second gap.
Takahashi teaches of a flexible printed circuit board (Fig 1-6) wherein an enlarged hole (151a,151b,14a; [0044]) is formed to a tail end of a gap (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module as taught by Yang in view of Liu, wherein an enlarged hole is formed to a tail end of each second gap as taught by Takahashi, in order to ease stress concentrations when bending (Takahashi, [0044]).  (Note that such a structure would reduce stress concentrations and thus prevent tearing of the board.)

Regarding Claim 9, Yang in view of Liu teaches the limitations of the preceding claim.
Yang does not disclose the battery connection module, wherein a tail end of each second gap and a tail end of each third gap each are formed with an enlarged hole.
Takahashi teaches of a flexible printed circuit board (Fig 1-6) wherein an enlarged hole (151a,151b,14a; [0044]) is formed to a tail end of a gap (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module as taught by Yang in view of Liu, wherein a tail end of each second gap and a tail end of each third gap each are formed with an enlarged hole  as taught by Takahashi, in order to ease stress concentrations when bending (Takahashi, [0044]).  (Note that such a structure would reduce stress concentrations and thus prevent tearing of the board.)

Claim(s) 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 206211098; English machine translation provided with Office Action) as applied to claims 2 and 1 above, and further in view of You (CN 206878083).

Regarding Claim 13, Yang discloses the limitations of the preceding.
Yang does not disclose the battery connection module, the flexible circuit board has strip shaped side board bodies which each is positioned to an outer side of the corresponding connecting board body, each side board body is integrally connected to the main board body, so that each connecting board body is positioned between the main board body and the corresponding side board body.
You teaches of a battery connection module (Fig 1-7), the flexible circuit board (31) has strip shaped side board bodies which each is positioned to an outer side of the corresponding connecting board body (portion of 31 between G1,G2), each side board body is integrally connected to the main board body (main portions of 31), so that each connecting board body is positioned between the main board body and the corresponding side board body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module as disclosed by Yang, wherein the flexible circuit board has strip shaped side board bodies which each is positioned to an outer side of the corresponding connecting board body, each side board body is integrally connected to the main board body, so that each connecting board body is positioned between the main board body and the corresponding side board body, as taught by You, in order to provide convenience for disposing second extension portions of the second output pole piece (You, [0050]).

Regarding Claim 15, Yang discloses the limitations of the preceding and Yang discloses a battery device (Fig 1-2,8-10), comprising: a battery set ([0062]; “battery module”); and an electrical and mechanical connection ([0056]) between the plurality of central portions (portion or region or area about 31,33 of 30) of the flexible circuit board (101) and the plurality of busbars (80) of the battery connection module.
Yang does not disclose the battery connection module, the plurality of busbars of the battery connection module being electrically and mechanically connected to the battery set; and a plurality of conductive bridging pieces respectively connected between the plurality of central portions of the flexible circuit board and the plurality of busbars of the battery connection module.
You teaches of a battery connection module (Fig 1-7), a plurality of busbars (2) of the battery connection module (Fig 1-7) being electrically and mechanically connected ([0035]) to a battery set (1); and a plurality of conductive bridging pieces (32) respectively connected (see Fig 1-7) between portions of the flexible circuit board (31) and the plurality of busbars (2) of the battery connection module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module as disclosed by Yang, wherein the plurality of busbars of the battery connection module being electrically and mechanically connected to the battery set; and a plurality of conductive bridging pieces respectively connected between the flexible circuit board and the plurality of busbars of the battery connection module, as taught by You, in order to prevent unwanted short-circuiting, unwanted fires, unwanted explosions, improve safety performance, provide direct collection, and provide a fixed connection (You, [0004,0006,0009,0036-0042,0045]), such that the plurality of busbars of the battery connection module being electrically and mechanically connected to the battery set; and a plurality of conductive bridging pieces respectively connected between the plurality of central portions of the flexible circuit board and the plurality of busbars of the battery connection module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/           Examiner, Art Unit 2896